Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to applicant's Arguments/Remarks filed 11/20/2020.  Claims 1-20 are pending. 
Examiner NOTE:  Ground of rejections and contents of pervious non-final office action that is part of this office action (below) has not changed, however, Examiner edited comments of reference citations for clarification and to reflect response to applicant’s arguments.  
Response to Arguments

     Response to applicant’s argument with respect to the Specification title objections is moot as applicant’s amendment to the specification title overcome the objections, therefore, objections to specification title withdrawn. 
     Response to applicant’s argument with respect to rejected claims 2, 3, and 4 is moot as applicant’s arguments are partially persuasive, therefore, the Claim Rejections-35 U.S.C. 102(a)(1) with respect to claims 2, 3, and 4 withdrawn. 
     Applicant’s argument with respect to rejected claims 1, 5-9, 12-14, and 18-20 under Claim Rejections-35 U.S.C. 102(a)(1) have been fully considered, but they are not persuasive.      Applicant argues (Remarks pages 1-2) that Tang fails to disclose the claimed limitations “sending a PDSCH based on the scheduling information of the SIB that is carried on the ePDCCH”, Examiner disagrees, as interpreted in light of the applicant’s specification, Tang clearly anticipated “sending an enhanced physical downlink control channel (ePDCCH) to a terminal, wherein the ePDCCH carries scheduling information of a system information block (SIB); and sending a physical downlink shared channel (PDSCH) to the terminal based on the scheduling information of the SIB, wherein the PDSCH carries the SIB” (independent claims 1, 10, and 16, limitations), Tang clearly discuss that the terminal “receiving scheduling information of a physical downlink shared channel (PDSCH) carrying system information”, “the scheduling information of the PDSCH carried in” “downlink control information on an enhanced physical downlink control channel (EPDCCH) sent from the base station” (e.g., Abstract, lines 3-10), meaning that the transmission via PDSCH that is based on the scheduling information of SIB that is carried via ePDCCH, and downlink transmission is from a base station to the mobile station.      Therefore, claimed limitations are being anticipated and clearly applicant’s invention taught by Tang (Further, refer to below action).  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

     Claim 1, 5-9, 12-14, and 18-20 are rejected under Claim Rejections - 35 U.S.C. § 102(a)(1) as being anticipated by Tang (Tang et al., U. S. Publication No. 20150341957).       Regarding independent claim 1, Tang discloses a communication method (e.g., Fig. 1, Fig. 8, prg [0129], [0136], communication method), comprising: sending an enhanced physical downlink control channel (ePDCCH) to a terminal (e.g., Abstract, Fig. 1, the base station transmits the ePDCCH that is received by a terminal), wherein the ePDCCH carries scheduling information of a system information block (SIB) (e.g., prg. [0006], [0009], [0164], lines 8-19, the ePDCCH carries schedule information of system information block); and sending a physical downlink shared channel (PDSCH) to the terminal based on the scheduling information of the SIB, wherein the PDSCH carries the SIB (e.g., Abstract, lines 3-10).      Regarding independent claim 10, Tang discloses a communication method (e.g., Fig. 1, Fig. 8, prg [0129], [0136], communication method), comprising: receiving an enhanced physical downlink control channel (ePDCCH) and a physical downlink shared channel (PDSCH) that are sent by a network device (e.g., Abstract, Fig. 1, the base station transmits the ePDCCH that is received by a terminal), wherein the ePDCCH carries scheduling information of a system information block (SIB) (e.g., prg. [0006], [0009], [0164], lines 8-19, the ePDCCH carries schedule information of system information block), and the PDSCH carries the SIB; and demodulating the PDSCH based on the scheduling information of the SIB, to obtain the SIB (e.g., Abstract, lines 3-10).      Regarding independent claim 16, Tang discloses a communications apparatus (e.g., Fig. 8, prg. [0136], terminal), comprising: a transceiver (e.g., Receiver (44) and transmitter (sender, 45)), configured to receive an enhanced physical downlink control channel (ePDCCH) and a physical downlink shared channel PDSCH that are sent by a network device (e.g., Abstract, Fig. 1, the base station (network device) transmits the ePDCCH that is received by a terminal), wherein the ePDCCH carries scheduling information of a system information block (SIB), and the PDSCH carries the SIB (e.g., Abstract, lines 3-10); and a processor (e.g., Processor (41)), configured to demodulate the PDSCH based on the scheduling information of the SIB, to obtain the SIB (e.g., prg. [0006], [0009], [0164], lines 8-19, the ePDCCH carries schedule information of system information block).        Regarding claims 5, 6, and 7, Tang teach all the limitations in claim 1, and further, Tang teaches further comprising: sending resource indication information to the terminal, wherein the resource indication information indicates a time-frequency resource occupied by the ePDCCH (e.g., prg. [0008], [0025]), and wherein the sending resource indication information to the terminal comprises: sending a master information block (MIB) to the terminal (e.g., prg. [0163]), wherein the MIB comprises the resource indication information, and wherein the resource indication information occupies at least one idle bit in the MIB (e.g., prg. [0152]).      Regarding claims 8, 9, and 15, Tang teach all the limitations in claim 1, and further, Tang teaches further comprising: sending transmission type indication information to the terminal, wherein the transmission type indication information indicates a transmission type of the ePDCCH (e.g., prg. [0086], [0152]), and the transmission type of the ePDCCH is localized transmission or distributed transmission, and wherein the transmission type indication information is comprised in a MIB, and the transmission type indication information occupies at least one idle bit in the MIB (e.g., prg. [0204], [0205]).      Regarding claims 12, 13, 14, 18, 19, and 20, Tang teach all the limitations in claims 10, 16, and further, Tang teaches receiving resource indication information sent by the network device, wherein the resource indication information indicates a time-frequency resource occupied by the ePDCCH; and wherein the receiving the ePDCCH sent by the network device comprises: receiving, based on a time-frequency resource occupied by the ePDCCH, the ePDCCH sent by the network device (e.g., prg. [0008], [0025]), and (e.g., prg. [0198], [0201]), and wherein the resource indication information occupies one idle bit or two idle bits in the MIB (e.g., prg. [0184], [0185]).  
Allowable Subject Matter

     Claims 2, 3, 4, 11, and 17 are allowable.       Dependent claims 2, 3, 4, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.     The prior art specifically Tang failed to render obviousness and failed to anticipate the following underlined limitations:      A communication method, comprising: receiving an enhanced physical downlink control channel (ePDCCH) and a physical downlink shared channel (PDSCH) that are sent by a network device, wherein the ePDCCH carries scheduling information of a system information block (SIB), and the PDSCH carries the SIB; and demodulating the PDSCH based on the scheduling information of the SIB, to obtain the SIB, and wherein a time frequency resource occupied by the ePDCCH is a continuous frequency domain as disclosed in independent claim 1 and dependent claim 2.      A communication method, comprising: receiving an enhanced physical downlink control channel (ePDCCH) and a physical downlink shared channel (PDSCH) that are sent by a network device, wherein the ePDCCH carries scheduling information of a system information block (SIB), and the PDSCH carries the SIB; and demodulating the PDSCH based on the scheduling information of the SIB, to obtain the SIB, and wherein a time-frequency resource occupied by the ePDCCH is N physical resource block (PRB) pairs occupied by the ePDCCH, and N is an integer greater than or equal to 1, as disclosed in independent claim 1 and dependent claim 3.      A communication method, comprising: receiving an enhanced physical downlink control channel (ePDCCH) and a physical downlink shared channel (PDSCH) that are sent by a network device, wherein the ePDCCH carries scheduling information of a system information block (SIB), and the PDSCH carries the SIB; and demodulating the PDSCH based on the scheduling information of the SIB, to obtain the SIB, and wherein a time-frequency resource occupied by the ePDCCH is at least one of a first to an N.sup.th PRB pairs and an (M-N+1).sup.th to an M.sup.th PRB pairs, and M is a total quantity of PRB pairs, as disclosed in independent claim 1 and dependent claim 4.      A communication method, comprising: receiving an enhanced physical downlink control channel (ePDCCH) and a physical downlink shared channel (PDSCH) that are wherein a time-frequency resource occupied by the ePDCCH is at least one of the following: a continuous frequency domain resource located at an edge of system bandwidth; N physical resource block PRB pairs occupied by the ePDCCH, wherein N is an integer greater than or equal to 1; or a first to an N.sup.th PRB pairs or an (M-N+1).sup.th to an M.sup.th (PRB) pairs, wherein M is a total quantity of PRB pairs, as disclosed in independent claim 10 and dependent claim 11. A communications apparatus, comprising: a transceiver, configured to receive an enhanced physical downlink control channel (ePDCCH) and a physical downlink shared channel PDSCH that are sent by a network device, wherein the ePDCCH carries scheduling information of a system information block (SIB), and the PDSCH carries the SIB; and a processor, configured to demodulate the PDSCH based on the scheduling information of the SIB, to obtain the SIB, and wherein a time-frequency resource occupied by the ePDCCH is at least one of the following: a continuous frequency domain resource located at an edge of system bandwidth; N physical resource block PRB pairs occupied by the ePDCCH, wherein N is an integer greater than or equal to 1; or a first to an N.sup.th (PRB) pairs or an (M-N+1).sup.th to an M.sup.th PRB pairs, wherein M is a total quantity of PRB pairs, as disclosed in independent claim 16 and dependent claim 17. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).      A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
February 19, 2021